 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,             Case No.: 3:19-CR-446-DMS
11
                 Plaintiff,
12         v.                               ORDER GRANTING THE UNITED
13                                          STATES’ MOTION TO DISMISS THE
                                            INDICTMENT
      JOSE FRANCISCO GARCIA-
14    GUERRERO,
15               Defendant.
16
17        The United States’ Motion to Dismiss the Indictment (ECF No. 48) is hereby
18 GRANTED. The Indictment is DISMISSED.
19        IT IS SO ORDERED.
20
21
     Dated: October 9, 2019
22
23
24
25
26
27
28
